DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment and remarks filed 06/23/2022 are acknowledged and have been fully considered. Claims 1-20 are pending. This is the first Office Action on the merits of the claims.

Election/Restrictions
Applicants' election of Group I (claims 1-9 and 19-20) in the reply filed on 06/23/2022 is acknowledged.  Applicant has elected Group I without traverse. In response to applicants' election, Group II (claims 10-18) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. In the restriction requirement dated 04/29/2022, see pages 4-5, applicants were also required to elect a single species from each of Genus A (the type of flow control), Genus B (the type of material of the porous structure) and Genus C (the type of material of the nanotubes). Applicants elected Genus A in the response filed 06/23/2022, see first page of Remarks. This is an incomplete election of the species and response filed on 06/23/2022 is not a complete reply. However, upon further consideration, the species election requirement for Genus A (the type of flow control), Genus B (the type of material of the porous structure) and Genus C (the type of material of the nanotubes) is withdrawn.
Claims 1-9 and 19-20 are now under consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2019, 02/04/2020, 01/21/2021, 06/14/2021 and 09/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
The instant application is a continuation of US application 14/991,853 (now USP 10,150,947), which is a divisional application of US 13/455,245 (now USP 9,266,725), which claims benefit to the said provisional U.S. Application No. 61/479,423.  
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 04/27/2011, the filing date of provisional U.S. App. No. 61/479,423. 

Duplicate Claims - Warning
Applicant is advised that should claims 1 and 2 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claims 1 and 19 both recite a method of delivering a fluid to a cell, the method comprising placing cells on a porous structure having a pore diameter and a plurality of nanotubes extending through the porous structure, wherein the nanotubes extend a distance above the porous structure of between 2 nm and 50 µm and have an inner diameter of between 5 nm – 700 nm further wherein the density of the nanotubes is greater than about 106 nanotubes/cm2. Claim 1 and 19 have a slight difference in wording in the last 3 lines of each claim, but they both recite a method step in which a fluid is flowed from a fluidic passage on a side of the porous structure that is opposite from the nanotubes extending above the porous structure into an intracellular space of the cells, and the fluid is flowed through the nanotubes. Therefore, claims 1 and 19 are substantial duplicates of each other. Claim 2 which depends from claim 1 recites the same limitations as claim 20 which depends from claim 19. Both claims recite wherein flowing is controlled by one or more of: a pressure change, an electric field, a magnetic field, an osmotic pressure, a concentration gradient, centrifugal force, and a sheer effect. Therefore, claims 2 and 20 are substantial duplicates of each other.

Claim Objections
Claim 7 is objected to because of the following informalities: the claim contains abbreviations ‘TiO2’, ‘SnO2’, ‘ZrO2’, ‘ZnO2’, ‘SiO2’, ‘Ni’ and ‘NiO’. It is suggested to disclose the full name and abbreviations in parenthesis for the first instance.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 recite the density of the nanotubes is greater than about 106 nanotubes/cm2 in line 6. The term “about” in claims 1 and 19 renders the claims indefinite. The term “about” is used as an approximation to a numerical value without setting forth the lower limit and the upper limit of the range surrounding the number following the word “about” in the claims. The specification states: “In an embodiment, the term “about” can include traditional rounding according to units and measuring techniques corresponding to the numerical value.” See [0187] on page 48 of the specification. However, this disclosure does not constitute a definition. Claims 1 and 19 are indefinite because the boundary limits of the numerical value that the density of the nanotubes extending through the porous structure must be greater than is not defined. It is uncertain if the density of nanotubes is greater than 105 nanotubes/cm2 or if greater than 104 nanotubes/cm2 falls within the metes and bounds of greater than about 106 nanotubes/cm2. Similarly, it is uncertain if the density of nanotubes is greater than 107 nanotubes/cm2 or if greater than 108 nanotubes/cm2 falls within the metes and bounds of greater than about 106 nanotubes/cm2. Dependent claims 2-9 and 20 are rejected for the same reason. It is suggested to delete the term “about” in claims 1 and 19 to obviate this rejection.
Appropriate clarification is needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,150,947
Claims 1-9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,150,947 (reference claims) in view of Persson et al., (Vertical Nanotubes Connected by a Subsurface Nanochannel, Applicant IDS). 
Regarding examined claims 1 and 19, reference claim 1 recites a nanotube device comprising a porous structure having a pore diameter and a plurality of nanotubes extending through the porous structure, wherein the nanotubes extend a distance above the porous structure of between 2 nm and 50 µm and are hollow to allow material to pass through the nanotubes and have an inner diameter of between 5 nm-700nm further wherein the density of the nanotubes is greater than about 106 nanotubes/cm2. The reference claims are directed to a nanodevice and recite the same structural features of the nanodevice as recited in examined claims 1 and 19. Reference claim 1 also recites the nanotubes of the porous structure are in fluidic communication with a fluidic passage of a device on the side opposite the nanotubes extending from the surface of the porous structure. Reference claim 9 recites the fluidic passage is configured for rapid fluid exchange. Reference claim 10 recites a fluidic passage on a side of the porous structure opposite from a side the nanotubes extending above the porous structure, wherein the nanotubes are in fluidic communication with the fluidic passage so that a material can pass between the fluidic passage through the nanotubes.
The reference claims do not recite a method of delivering a fluid to a cell, comprising placing cells on the nanodevice and flowing a fluid from a fluidic passage on the side opposite the nanotubes extending from the surface of the porous structure, through the nanotubes and into an intracellular space of the cells.
Persson teaches a nanotube system for cell injections comprising an array of vertical nanotubes connected by a subsurface nanofluidic channel (see abstract on page 1). Persson teaches the array of nanotubes extend above a gallium phosphide (GaP) substrate, a nanofluidic channel on a side opposite the side from which the nanotubes extend above the surface of the GaP substrate. Persson teaches the nanotubes are in fluidic communication with the subsurface nanochannel. Persson teaches cells cultured on the nanotubes will be pierced and the subsurface channel will allow for injection of molecules from a reservoir (see Figure 1D). Persson teaches the subsurface reservoir contains a dye, and applying an overpressure to the reservoir (which is a pressure change) to allow the dye to enter cells cultured on the nanotubes (see Outlook, see Fig. 5,6 on page 3). Therefore, Persson teaches flowing a fluid from a fluidic passage on a side of a substrate that is opposite from the nanotubes extending above the substrate, through the nanotubes and into an intracellular space of the cells. Persson teaches by culturing cells on top of nanotubes different molecules can be injected into the cells and the advantages of the nanodevices include spatial and temporal resolution and increased choice of injected molecules (See abstract on page 1).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to culture cells on the nanodevice of the reference claims and inject molecules in fluid into the intracellular space of cells as taught by Persson. One of ordinary skill in the art would be motivated to do so because Persson teaches culturing cells on nanodevices comprising hollow nanotubes in fluidic communication with a subsurface channel enables injection of molecules into the cells with better spatial and temporal resolution. The reference claims recite a nanodevice with the same structural features as recited in examined claims 1 and 19.  The reference claims in view of Persson and render obvious a method in which a method in which cells are cultured on the nanotubes and fluid is delivered to a cell by flowing a fluid from a fluidic passage on the side opposite the nanotubes extending from the surface of the porous structure, through the nanotubes and into an intracellular space of the cells.
Regarding examined claims 2 and 20, Persson teaches the subsurface reservoir contains a dye, and applying an overpressure to the reservoir (which is a pressure change) to allow the dye to enter cells cultured on the nanotubes (see Outlook, see Fig. 5,6 on page 3).
Regarding examined claims 3 and 4, Persson teaches adding fluorescent dyes (which are small molecules – as recited in examined claim 3) into subsurface fluidic channel (which is the fluidic passage on the side opposite the nanotubes extending from the surface of the porous structure – see Figure 1D, Figure 3). Persson teaches monitoring by confocal microscopy the stained nuclei and actin filaments (which is detecting) (see Figure 4). Since the nuclei and the actin filaments are intracellular the dye was delivered from the fluidic passage into the cell cultured on the nanotubes as recited in examined claim 4. 
Regarding examined claim 5, reference claim 5 recites the distance above the porous structure that the nanotubes extend is between 100 nm to 10 µm.
Regarding examined claim 6, reference claim 6 recites the porous structure is made of a material selected from the group consisting of: polycarbonate, polyester, a polymer, an etchable material that can be processed with pores, silicon, and a combination thereof.
Regarding examined claim 7, reference claim 7, recites the nanotubes are made of a material selected from the group consisting of alumina, TiO2, SnO2, ZrO2, ZnO2, carbon, a nitride, platinum, gold, silver, indium tin oxide (ITO), SiO2, Ni, NiO, and a combination thereof.
Regarding examined claim 8, reference claim 8 recites the porous structure has a thickness of about 100 nm to 50 µm.
Regarding examined claim 9, Persson teaches culturing cells on the nanotubes (see Figure 1D, Figure 5).
Examined claims 1-9, 19 and 20 are rendered obvious over the reference claims 1-18 of U.S. Patent No. 10,150,947 in view of Persson.

U.S. Patent No. 9,266,725
Claims 1-9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,266,725 (reference claims) in view of Persson et al., (Vertical Nanotubes Connected by a Subsurface Nanochannel, Applicant IDS) and as evidenced by Ertan et al., (Electrodeposition of Nickel Nanowires and Nanotubes using Various Templates, Journal of Experimental Nanoscience, 2008; Applicant IDS).
Regarding examined claims 1, 5 and 19, reference claims 1 and 10 recite a nanotube device comprising a porous structure having a pore diameter of between 100-750nm and a plurality of nanotubes extending through the porous structure, wherein the nanotubes extend a distance above the porous structure. Reference claims 5 and 15 recite the distance is about 100 nm to 10 µm. This range of the distance that the nanotubes extend above the porous structure recited in the reference claims lies within the range recited in examined claims 1 and 19 and is the same range recited in examined claim 5. Reference claims 1 and 10 recite the density of the nanotubes is between about 106 and 108 nanotubes/cm2 (which is greater than about 106 nanotubes/cm2 as recited in examined claims 1 and 19). Reference claims 1 and 10 recite the nanotubes have an outer diameter of between 100-750nm. The reference claims are directed to a nanodevice and recite a nanodevice comprising a plurality of nanotubes with similar structural features of the nanodevice as recited in examined claims 1 and 19. Reference claims 1 and 10 also recite the nanotubes are hollow to allow material to pass through the nanotubes and the nanotubes are in fluidic communication with a fluidic passage of a device on a side opposite the nanotubes extending from a surface of the porous structure.
The reference claims do not recite a method of delivering a fluid to a cell the method comprising placing cells on the nanodevice and a flowing a fluid from a fluidic passage on the side opposite the nanotubes extending from the surface of the porous structure, through the nanotubes and into an intracellular space of the cells. The reference claims do not recite the inner diameter of the nanotubes to be between 5 nm – 700 nm.
Persson teaches a nanotube system for cell injections comprising an array of vertical nanotubes connected by a subsurface nanofluidic channel (see abstract on page 1). Persson teaches the array of nanotubes extend above a gallium phosphide (GaP) substrate, a nanofluidic channel on a side opposite the side from which the nanotubes extend above the surface of the GaP substrate. Persson teaches the nanotubes are in fluidic communication with the subsurface nanochannel. Persson teaches cells cultured on the nanotubes will be pierced and the subsurface channel will allow for injection of molecules from a reservoir (see Figure 1D). Persson teaches the subsurface reservoir contains a dye, and applying an overpressure to the reservoir (which is a pressure change) to allow the dye to enter cells cultured on the nanotubes (see Outlook, see Fig. 5,6 on page 3). Therefore, Persson teaches flowing a fluid from a fluidic passage on a side of a substrate that is opposite from the nanotubes extending above the substrate, through the nanotubes and into an intracellular space of the cells. Persson teaches by culturing cells on top of nanotubes different molecules can be injected into the cells and the advantages of the nanodevices include spatial and temporal resolution and increased choice of injected molecules (See abstract on page 1).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to culture cells on the nanodevice of the reference claims and inject molecules in fluid into the intracellular space of cells as taught by Persson. One of ordinary skill in the art would be motivated to do so because Persson teaches culturing cells on nanodevices comprising hollow nanotubes in fluidic communication with a subsurface channel enables injection of molecules into the cells with better spatial and temporal resolution. The reference claims in view of Persson recite a nanodevice comprising nanotubes extending above a porous structure and render obvious a method in which cells are cultured on the nanotubes and fluid is delivered to a cell by flowing a fluid from a fluidic passage on the side opposite the nanotubes extending from the surface of the porous structure, through the nanotubes and into an intracellular space of the cells. Regarding the inner diameter of the nanotubes, the reference claims recite the nanotubes are hollow and only teaches the outer diameter. However, the reference claims recite the porous structure can be polycarbonate (see reference claims 6 and 16) and the nanotubes can be made from nickel (see reference claims 7 and 17). Hollow nickel nanotubes extending through a polycarbonate substrate that is porous have an inner diameter of about 200 nm, an outer diameter of 1000nm and are about 2.5 µm. For evidence, see Ertan et al., (first para in section 3. Results and discussion on pages 290-291, see Fig. 4). Therefore, the nanotubes in the methods of the reference claims in view of Persson would also be expected to have an inner diameter of about 200nm which lies within the range 5nm-700nm recited in examined claims 1 and 19.
Regarding examined claims 2 and 20, Persson teaches the subsurface reservoir contains a dye, and applying an overpressure to the reservoir (which is a pressure change) to allow the dye to enter cells cultured on the nanotubes (see Outlook, see Fig. 5,6 on page 3).
Regarding examined claims 3 and 4, Persson teaches adding fluorescent dyes (which are small molecules – as recited in examined claim 3) into subsurface fluidic channel (which is the fluidic passage on the side opposite the nanotubes extending from the surface of the porous structure – see Figure 1D, Figure 3). Persson teaches monitoring by confocal microscopy the stained nuclei and actin filaments (which is detecting) (see Figure 4). Since the nuclei and the actin filaments are intracellular the dye was delivered from the fluidic passage into the cell cultured on the nanotubes, as recited in examined claim 4. 
Regarding examined claim 6, reference claims 6 and 16 recite the porous structure is made of a material selected from the group consisting of: polycarbonate, polyester, a polymer, an etchable material that can be processed with pores, silicon, and a combination thereof.
Regarding examined claim 7, reference claims 7 and 17 recite the nanotubes are made of a material selected from the group consisting of alumina, TiO2, SnO2, ZrO2, ZnO2, carbon, a nitride, platinum, gold, silver, indium tin oxide (ITO), SiO2, Ni, NiO, and a combination thereof.
Regarding examined claim 8, reference claims 8 and 18 recite the porous structure has a thickness of about 100 nm to 50 µm.
Regarding examined claim 9, Persson teaches culturing cells on the nanotubes (see Figure 1D, Figure 5).
Examined claims 1-9, 19 and 20 are rendered obvious over the reference claims 1-18 of U.S. Patent No. 9,266,725 in view of Persson.

U.S. Patent No. 10,815,499
Claims 1-3, 5-8 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,815,499 (reference claims) in view of Ertan et al., (Electrodeposition of Nickel Nanowires and Nanotubes using Various Templates, Journal of Experimental Nanoscience, 2008; Applicant IDS). 
Regarding examined claims 1 and 19, reference claims 1 and 13 recite a method of delivering a biologically relevant cargo into non-adherent cells by applying an external force to drive the cells into contact with a plurality of nanostraws. The reference claims recite the plurality of nanostraws extend through a substrate for a distance beyond the substrate that is between 2nm and 50µm (the same range recited in examined claims 1 and 19). The reference claims recite the plurality of nanotubes are hollow and have an inner diameter of between 5 nm-1500 nm (this range overlaps the range recited in examined claims 1 and 19). Reference claims 1 and 13 recite the application of pulsed electric field drives the biological cargo from the nanostraws into an intracellular volume of the cells. Reference claim 10 recites the nanostraws are in fluidic communication with a fluidic passage connected to a reservoir of biologically relevant cargo. Reference claim 12 recites the substrate from which the nanotubes extend from comprises a porous structure. The reference claims are silent regarding which side of the porous structure the fluidic passage connected to the reservoir is located. The reference claims do not explicitly recite flowing a fluid from a fluidic passage on a passage on a side of the porous structure that is opposite from the nanotubes extending above the porous structure. However, since the reference claims recite the nanotubes extend through the substrate and one end of the nanotubes extends a distance above the substrate and the other end of the nanotubes is in communication with the opposite side. For evidence, see Fig. 15F of the ‘499 patent. The reference claims recite applying an external force drives the cells to contact the nanotubes (meets the limitations of placing the cells on the nanotubes as recited in examined claims 1 and 19) and the application of a pulsed electric field drives the biological cargo from the nanotubes into the intracellular volume of the contacted cells. Since reference claim 10 also recites the nanotubes are in fluidic communication with a fluidic passage that is connected to a reservoir of biological cargo, the fluid with the cargo is delivered from the reservoir through the hollow nanotubes into the intracellular volume of the contacted cells. Therefore, the limitation “flowing a fluid from a fluidic passage on a side of the porous structure that is opposite from the nanotubes extending above the porous structure, through the nanotubes into an intracellular space of the cells” is rendered obvious under the broadest reasonable interpretation of the reference claims. Reference claim 12 recites the substrate from which the nanotubes extend from comprises a porous structure (a porous structure has pores with a diameter) but does specifically recite the materials. The reference claims do not recite the density of the nanotubes is greater than about 106 nanotubes/cm2.
Ertan teaches porous polycarbonate membranes which have a pore size of 1000 nm and a density of 2 x 107/cm2 and alumina templates which have a pore size of 80-100 nm and a pore density of 3 x 108/cm2 (see Table 1) can be used as templates to fabricate nanotubes in the pores of the templates (see Figures 2,4). Therefore, the density of the hollow nanotubes that are fabricated in the polycarbonate template would be 2 x 107 nanotubes/cm2 and the density of the hollow nanotubes that are fabricated in the alumina template would be 3 x 108 nanotubes/cm2.
It would have been obvious to one ordinary skill in the art at the time of the instant invention to substitute the polycarbonate membrane or alumina templates with a pore density of greater than about 106 pores/cm2 as taught by Ertan for the porous substrate in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is using a known alternative porous template (polycarbonate or alumina) as the porous substrate in which hollow nanotubes can be fabricated to obtain predictable results. Therefore, the density of the hollow nanotubes in the porous substrate of the reference claims in view of Ertan would be greater than about 106 nanotubes/cm2 as recited in examined claims 1 and 19.  
Regarding examined claims 2 and 20, reference claim 5 recites the application of pulsed electric field to drive the cargo into the intracellular space of the cells. This results in flowing of a fluid from a fluidic passage connected to the reservoir with the biological cargo through the hollow nanotubes into the intracellular space of the cells.
Regarding examined claim 3, reference claim 6 recites the cargo comprises nucleic acids (which is a genetic material) or a protein.
Regarding examined claim 5, reference claims 1 and 13 recite the plurality of nanostraws extend through a substrate for a distance beyond the substrate that is between 2nm and 50µm. This range encompasses the range, 100nm to 10µm, recited in examined claim 5 and examined claim 5 is rendered obvious. See MPEP 2144.05 I.
Regarding examined claims 6-8, Ertan teaches the porous substrate is polycarbonate (as recited in examined claim 6) and the hollow nanotubes comprise Nickel (Ni) (see Figure 4 – as recited in examined claim 7). Ertan teaches the thickness of the polycarbonate template is 11µm (see Table 1 – which lies within the range recited in examined claim 8).
Examined claims 1-3, 5-8, 19 and 20 are rendered obvious over the reference claims 1-13 of U.S. Patent No. 10,815,499 in view of Ertan.

Closest Prior Art
The closest prior art is Persson et al., (Vertical Nanotubes Connected by a Subsurface Nanochannel, Applicant IDS), Skold et al., (Nanofluidics in hollow nanowires, Nanotechnology, 21, 2010) and Ertan et al., (Electrodeposition of Nickel Nanowires and Nanotubes using Various Templates, Journal of Experimental Nanoscience, 2008; Applicant IDS).
Persson et al., teaches a nanotube system comprising an array of vertical nanotubes connected by a subsurface nanofluidic channel (see abstract on page 1). Persson teaches the array of nanotubes extend above a gallium phosphide (GaP) substrate, a nanofluidic channel on a side opposite the side from which the nanotubes extend above the surface of the GaP substrate. Persson teaches the nanotubes are in fluidic communication with the subsurface nanochannel. Persson teaches cells cultured on the nanotubes will be pierced and the subsurface channel will allow for injection of molecules from a reservoir (see Figure 1D). Persson teaches the subsurface reservoir contains a dye, and applying an overpressure to the reservoir (which is a pressure change) to allow the dye to enter cells cultured on the nanotubes (see Outlook, see Fig. 5,6 on page 3). Therefore, Persson teaches flowing a fluid from a fluidic passage on a side of a substrate that is opposite from the nanotubes extending above the substrate, through the nanotubes and into an intracellular space of the cells. Persson does not teach the plurality of nanotubes extending through a porous structure having a pore diameter. Persson does not teach the dimensions of the nanotubes (distance above the porous structure the nanotubes extend and the inner diameter of the nanotubes) and does not teach the density of the nanotubes. Persson teaches the nanotubes were fabricated as disclosed by Skold et al., (see para. 2,4 on page 1). 
Skold et al., teaches fabricating freestanding AlInP shell hollow nanowires partially embedded in a polymer film, the nanotubes having an inner diameter of 100nm and an outer diameter of 250 nm. Skold teaches the hollow nanowires (which is a nanotube) extends 5 µm and stick out above the benzocyclobutene (BCB) polymer film (see Figure 1, see first para under Results on pages 2-3). Skold teaches the AlInP shell can be replaced by an Al2O3 (alumina) shell which is more biocompatible (see last sentence in col. 1 on page 2). Skold teaches the hollow nanowires can be used as nanosyringes for injecting biomolecules into cells (see para. 1 in col. 1 on page 3). Skold teaches transporting DNA through the hollow nanowires (see Fig. 3b). Persson in view of Skold teaches nanotubes extending 5 µm out above a polymer substrate wherein the nanotubes have an inner diameter of 100nm. Persson in view of Skold teaches culturing cells on the nanotubes and flowing a fluid from a fluidic passage on a side of the polymer substrate that is opposite from the nanotubes extending above the polymer substrate, through the nanotubes and into an intracellular space of the cells.  Persson in view of Skold does not teach the nanotubes extending through a porous structure having a pore diameter and does not teach the density of the nanotubes to be greater than about 106 nanotubes/cm2.
Ertan et al., teaches template assisted electrochemical deposition techniques to fabricate hollow nanotubes in porous polycarbonate membranes which have a pore size of 1000 nm and a density of 2 x 107/cm2 and alumina templates which have a pore size of 80-100 nm and a pore density of 3 x 108/cm2 (see Table 1, see Figure 4,). Ertan teaches nickel nanotubes were obtained with 1000 nm polycarbonate membranes without any chemical treatment of the pore walls. Ertan teaches lower porosity of the membrane template and higher current density favors the production of hollow nanostructures (see Conclusions on page 294). However, Ertan teaches fabricating the hollow nanotubes wherein the polycarbonate membranes were sputter coated with a 30 µm thick gold layer on side and growing the nanotubes on the side opposite the sputter coating (see Figure 2, see Section 2 Experimental on pg. 288). The fabrication method of Ertan would not result in a fluidic passage on a side of the porous structure that is opposite from the nanotubes extending above the porous structure. 
The method of delivering a fluid to a cell as recited in claims 1 and 19, by placing cells on a porous structure having a pore diameter and a plurality of nanotubes extending through the porous structure, wherein the density of the nanotubes is greater than about 106 nanotubes/cm2, wherein the method comprises flowing a fluid from a fluidic passage on a side of the porous structure that is opposite from the nanotubes extending above the porous structure, through the nanotubes and into an intracellular space of the cells is non-obvious over the cited prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657